%

om

al . an EM Ree BD
"AO 245B (Rev. 02/08/2019} Judgment in a Criminal Petty Case (Modified) rf ee:

 

 

 

   

Page | of 1}

UNITED STATES DISTRICT COURT JUL 28 2019

SOUTHERN DISTRICT OF CALIFORNIAI
CLERK, U.S. DISTRICT COURT

. . SOUTHERN GISTRICT GE CALIFORNIA
United States of America JU DGMENTEIN A CRIMINAL Ee me yte

ae SS rere tome evn
¥, (For Offenses Committed On or After November

 
  

 

   

~ Ramon Rios-Fuentes Case Number: 3 19-mj-22978

Dana M. Grimes
Defendant's Aitorney

REGISTRATION NO. 86733298 .

THE DEFENDANT:
x] pleaded guilty to count(s) | of Complaint

L] was found guilty to count(s)

 

 

 

 

after a plea of not guilty. ©
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense . . ~ . Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemesne, |
~f The defendant has been found not guilty oncount(s) |
C -Count(s) _ . dismissed on the motion of the United States. .
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be ©
imprisoned for a term of:

nv SERVED D __ days

5 Assessment: $10 WAIVED x Fine: WAIVED
XI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in
. the defendant’s possession at the time of arrest upon their deportation or removal. °
L] Court recommends defendant be deported/removed with relative, _ ; charged i in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments. -
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant s economic circumstances:

Friday, July 26, 2019
Date of Imposition of Sentence

received Lt, oe oF Michael J. Seng

 

USM - 7 _ HONORABLE MICHAEL J. SENG
oS oe oe . UNITED STATES MAGISTRATE JUDGE .

Clerk’s Office Copy _ | oe - —  3:49-m-22978°

 
